Citation Nr: 0740184	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 1974 to December 1974, and on active duty from August 
1975 to May 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  In May 
2006, this matter was remanded by the Board for further 
development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's hepatitis was incurred in or aggravated by his 
active service.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2000, August 2002, 
and June 2006; a rating decision in February 2001; a 
statement of the case in February 2002; and supplemental 
statements of the case in October 2002 and July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In compliance with the 
Board's remands of April 2004 and May 2006, in correspondence 
dated in June 2004 and June 2006, the RO requested the 
veteran submit a current authorization for the release of 
records from the Denver General Hospital.  However, the 
veteran did not respond to the RO's requests.  VA has also 
obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2007).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that he contracted hepatitis B on active 
duty during back surgery in 1975 while stationed in Germany.

Service medical records include reports of a June 1974 
enlistment examination and a November 1974 separation 
examination that are void of findings, complaints, symptoms, 
or diagnoses attributable to hepatitis.  An October 1975 
record reflects that after a three-day consumption of Valium 
and alcohol, the veteran jumped from second floor window.  
Upon examination, he was alert and cooperative but 
intoxicated.

A December 1975 operative report shows that the veteran 
underwent a partial hemilaminectomy and foraminotomy of L4-5.  
At the end of the procedure, the nerve root was found to be 
free and mobile.  Hemostasis was easily achieved and the 
paravertebral muscles were closed with 2-0 silk.  
Subcutaneous tissue and skin were then closed in a routine 
manner.  The operative report does not indicate that a blood 
transfusion was required during the procedure.

A March 1976 nurse's note reflects that the veteran was 
admitted for low back pain and indicates that he evaded a 
question about drug use.  Another March 1976 note is negative 
for a history of hepatitis.  An April 1976 clinical record 
shows that lab tests were within normal limits.  Additional 
records show that he was later transferred from Landstuhl, 
Germany to the Fitzsimons Army Medical Center.  On a weekend 
pass, he was in an altercation while intoxicated and 
sustained an abrasion to the right arm.  He reported that he 
drank socially and in moderation.  In medical histories 
provided by the veteran dated in September 1976 and December 
1976, he denied any liver disease (yellow jaundice, 
infectious hepatitis).
An April 1977 separation examination report is void of 
findings, complaints, symptoms, or diagnoses attributable to 
hepatitis.  During a dental screening at separation, he 
further denied any hepatitis or jaundice.

VA medical records dated in May 2000 note a past medical 
history of hepatitis B and indicate that the veteran was 
limited in available medications due to liver complications.  
The record reflects that he was thrown off a forklift and 
fractured his skull in October 1998 and fell sixty feet from 
a ladder and sustained fractures and contusions in October 
1999.  An April 2001 report reflects a past diagnosis of  
hepatitis B.  A November 2001 report notes that he tested 
positive for cannabinoids during his last examination.  A 
July 2001 psychological consultation report shows that he 
admitted to "smoking pot" to treat chronic pain.  In 
addition, he reported a six to seven month history of heavy 
drinking following discharge from service and that he 
consumed alcohol on the weekends.  He reported cannabis abuse 
after an accident two years prior, but denied any recent use 
of cannabis and also denied a history of illicit substance 
abuse.  A July 2001 pain clinic note is negative for current 
substance abuse, but a diagnosis of hepatitis C with normal 
LFT 4/00 is listed as a "medical problem."  In January 
2002, he was diagnosed as having hepatitis C.

In October 2002 testimony before a Decision Review Officer, 
the veteran testified that he did not know whether he 
received a blood transfusion during his back surgery in 
service and was unclear as to the operating room procedure.  
However, he stated that testing done at a medical facility in 
Denver shortly after the surgery diagnosed him as having 
hepatitis.  He testified that he could not identify any other 
source of contracting the disease.

In VA medical records dated in July 2004 he denied problems 
with alcohol and drugs and also denied treatment for both.  A 
February 2004 CT scan reflects a stab wound to the abdomen.

In February 2005, he underwent a VA liver, gall bladder, and 
pancreas examination during which he claimed that he was 
diagnosed with hepatitis B while stationed in Germany at the 
Fitzsimons Army Hospital.  He also claimed that a number of 
fellow soldiers in Germany were also sick at that time and 
were also diagnosed with hepatitis.  The examiner opined that 
if a number of soldiers were ill at the same time, hepatitis 
A was a more likely diagnosis on an infectious basis.  The 
examiner also opined that further complicating matters was 
the fact that during his service he was treated for striking 
a locker with his fist and for jumping out of a second story 
window.  The veteran also admitted to heavy drinking shortly 
after discharge from service and had tattoos.  The examiner 
noted that while he had a number of surgeries on his back, 
the medical records did not reflect that he received any 
blood transfusions.

A review of recent VA medical records showed that he admitted 
to heavy drinking bouts shortly after the military, but 
denied using street drugs.  However, a urine test done at VA 
was positive for cannabinoids.  Liver testing showed a 
slightly elevated SGPT which was frequently seen with alcohol 
excess.  In addition, he tested positive for hepatitis C with 
significant viremia.  He was most recently treated for a stab 
wound to his abdomen and subsequent peritonitis with abscess 
of the psoas muscle.  The February 2004 abdominal CT scan 
reflected a normal liver, spleen,  gall bladder, biliary 
tree, and pancreas.  The examiner observed that he did not 
appear to be acutely ill.  Bowel sounds were active.  The 
examiner noted easy fatigability and inability to maintain 
employment that appeared to be due to back surgeries.  The 
examiner diagnosed active hepatitis C with viremia with 
evidence of previous infection with hepatitis B, presently in 
a carrier state.  The examiner opined that the onset of 
hepatitis could not be specifically determined, due to the 
unavailability of the records from the Fitzsimons Army 
Hospital and given that the service medical records were 
silent for hepatitis B while in Germany.  The examiner 
further opined that the veteran's lifestyle was such that he 
contracted hepatitis C after service and that it was as 
likely as not that hepatitis B was contracted in a similar 
fashion.  This opinion was based on the fact that there was 
no evidence of significant liver damage and the veteran 
continued to live a lifestyle that was subject to exposure to 
infectious disease.

The RO later obtained the veteran's medical records from the 
Fitzsimons Army Medical Center and the February 2005 VA 
examiner was given an opportunity to review the same.  In an 
October 2006 addendum to the February 2005 VA examination 
report, the examiner reported that he reviewed records from 
Germany and Fitzsimons Army Medical Center and found a March 
1976 statement that there was no prior history of hepatitis, 
to be of significance.  The examiner noted that the veteran 
was an active alcohol consumer during service and again 
opined that there was no evidence of transfusion and that the 
veteran was still experiencing a lifestyle which, more likely 
than not, was the source of his current hepatitis.  There is 
no contrary opinion.

The veteran's post-service medical records are negative for 
any diagnosis of hepatitis until many years after separation 
from active service.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, while the competent medical evidence shows 
that the veteran has active hepatitis C with evidence of a 
prior hepatitis B infection, the record includes a competent 
medical opinion that neither hepatitis C nor hepatitis B are 
related to the veteran's active duty and does not include any 
competent contrary opinion.  In addition, the service medical 
records are void of any findings, symptoms, complaints, or 
diagnoses attributable to hepatitis.  In the absence of 
competent medical evidence linking any current hepatitis to 
service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
hepatitis began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current hepatitis was incurred 
in or aggravated by service.  Therefore, service connection 
for hepatitis must be denied.


ORDER

Service connection for hepatitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


